Case: 20-146   Document: 14     Page: 1   Filed: 10/14/2020




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                   ALEXSAM, INC.,
                  Plaintiff-Respondent

                           v.

               HEALTHEQUITY, INC.,
                 Defendant-Petitioner
                ______________________

                       2020-146
                ______________________

   On Petition for Permission to Appeal pursuant to 28
U.S.C. Section 1292(b) from the United States District
Court for the District of Utah in No. 2:19-cv-00445-HCN-
CMR, Judge Howard C. Nielson, Jr.
                 ______________________

                    ON PETITION
                ______________________
   Before REYNA, WALLACH, and CHEN, Circuit Judges.
REYNA, Circuit Judge.
                        ORDER
    HealthEquity, Inc. petitions for permission to appeal
from an interlocutory order of the United States District
Court for the District of Utah denying its motion to dis-
miss, which the district court certified pursuant to 28
U.S.C. § 1292(b). AlexSam, Inc. opposes the petition.
Case: 20-146      Document: 14     Page: 2     Filed: 10/14/2020




2                          ALEXSAM, INC.   v. HEALTHEQUITY, INC.



    Under § 1292(b), a district court may certify that an
order that is not otherwise appealable is one involving a
controlling question of law as to which there is substan-
tial ground for difference of opinion and for which an
immediate appeal may materially advance the ultimate
termination of the litigation. Ultimately, this court must
exercise its own discretion in deciding whether to grant
permission to appeal an interlocutory order. See In re
Convertible Rowing Exerciser Pat.Litig., 903 F.2d 822, 822
(Fed. Cir. 1990). In this case, we conclude that we should
not permit an interlocutory appeal.
      Accordingly,
      IT IS ORDERED THAT:
      The petition for permission to appeal is denied.
                                 FOR THE COURT

        October 14, 2020         /s/ Peter R. Marksteiner
             Date                Peter R. Marksteiner
                                 Clerk of Court
s31